[Cite as State v. Bowerman, 2014-Ohio-4264.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

STATE OF OHIO                                        C.A. No.      13CA0059-M

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
GERALD BOWERMAN                                      COURT OF COMMON PLEAS
                                                     COUNTY OF MEDINA, OHIO
        Appellant                                    CASE No.   12-CR-0456

                                DECISION AND JOURNAL ENTRY

Dated: September 29, 2014



        MOORE, Judge.

        {¶1}    Defendant, Gerald Bowerman, appeals from the judgment of the Medina County

Court of Common Pleas. We affirm.

                                                I.

        {¶2}    In 2012, the Medina County Grand Jury indicted Mr. Bowerman on one count of

possession of marijuana in violation of R.C. 2925.11(A)(C)(3)(e), a felony of the third degree.

This charge stemmed from the controlled postal delivery of a package containing over 6,000

grams of marijuana to Mr. Bowerman’s ex-girlfriend, Ayza Burden. Mr. Bowerman pleaded not

guilty to the charge, and the case proceeded to a jury trial. The jury found Mr. Bowerman guilty.

        {¶3}    In a sentencing entry dated July 8, 2013, the trial court sentenced Mr. Bowerman

to a total of twenty-four months of incarceration. Mr. Bowerman timely appealed, and he now

raises four assignments of error for our review. We have re-ordered the assignments of error to

facilitate our discussion.
                                                 2


                                                 II.

                               ASSIGNMENT OF ERROR IV

       THERE WAS INSUFFICIENT EVIDENCE TO CONVICT MR. BOWERMAN
       OF POSSESSION WHEN NO TESTIMONY WAS OFFERED TO ESTABLISH
       THAT HE EXERCISED DOMINION OR CONTROL OVER THE
       CONTROLLED SUBSTANCE.

       {¶4}   In his fourth assignment of error, Mr. Bowerman argues that his conviction is not

supported by sufficient evidence. We disagree.

       {¶5}   The issue of whether a conviction is supported by sufficient evidence is a question

of law, which we review de novo. State v. Thompkins, 78 Ohio St. 3d 380, 386 (1997). When

considering a challenge to the sufficiency of the evidence, the court must determine whether the

prosecution has met its burden of production. Id. at 390 (Cook, J. concurring). The relevant

question is whether, after viewing the evidence in a light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259 (1991), paragraph two of the syllabus.1

“[W]e must review the sufficiency challenge in consideration of all evidence presented by the

State – whether it was properly admitted or not.”       State v. Denny, 9th Dist. Wayne No.

08CA0051, 2009-Ohio-3925, ¶ 15, citing State v. Brewer, 121 Ohio St. 3d 202, 2009-Ohio-593, ¶

19, and Lockhart v. Nelson, 488 U.S. 33, 34 (1988).




       1
         Mr. Bowerman also sets forth law pertaining to the manifest weight of the evidence in
his discussion of his fourth assignment of error. Because the assignment of error does not
challenge the weight of the evidence, and because Mr. Bowerman has not separately argued that
his conviction was against the manifest weight of the evidence, we confine our discussion to the
sufficiency of the evidence. See State v. Brown, 9th Dist. Summit No. 23637, 2008-Ohio-2670,
¶ 24 (an appellant’s “assignment of error provides a roadmap for our review and, as such, directs
our analysis of the trial court’s judgment”), and App.R.12(A)(2).
                                                 3


       {¶6}    Here, Mr. Bowerman was convicted of possession of marijuana in violation of

R.C. 2925.11(A)(C)(3)(e), which provides:

       (A) No person shall knowingly obtain, possess, or use a controlled substance or a
       controlled substance analog.

       ***

       (C) Whoever violates division (A) of this section is guilty of one of the following:

       ***

       (3) If the drug involved in the violation is marihuana or a compound, mixture,
       preparation, or substance containing marihuana other than hashish, whoever
       violates division (A) of this section is guilty of possession of marihuana. The
       penalty for the offense shall be determined as follows:

       ***

       (e) If the amount of the drug involved equals or exceeds five thousand grams but
       is less than twenty thousand grams, possession of marihuana is a felony of the
       third degree, and there is a presumption that a prison term shall be imposed for the
       offense.

       {¶7}    Here, the State proceeded on a theory that Mr. Bowerman obtained or

constructively possessed the marijuana at issue. “[A] person may knowingly possess a substance

or object through either actual or constructive possession.” State v. Reeves, 9th Dist. Summit

No. 26984, 2014-Ohio-282, ¶ 11, quoting State v. Hilton, 9th Dist. Summit No. 21624, 2004-

Ohio-1418, ¶ 16. “Constructive possession exists when an individual exercises dominion and

control over an object, even though that object may not be within his immediate possession.”

State v. Gilbert, 9th Dist. Medina No. 11CA0076-M, 2012-Ohio-4090, ¶ 10, quoting State v.

Wolery, 46 Ohio St. 2d 316, 329 (1976). “Circumstantial evidence is sufficient to support the

elements of constructive possession.” State v. Amodio, 9th Dist. Medina No. 11CA0048-M,

2012-Ohio-2682, ¶ 16, quoting State v. Williams, 9th Dist. Summit No. 25286, 2011-Ohio-4488,

¶ 7. “Some facts standing alone, such as access to drugs, are insufficient to establish constructive
                                                4


possession on their own, but when viewed together, these factors may constitute circumstantial

evidence that demonstrates constructive possession.” State v. Mack, 9th Dist. Summit No.

26859, 2014-Ohio-1387, ¶ 9, citing State v. Woods, 9th Dist. Wayne No. 07CA0067, 2008-Ohio-

1468, ¶ 7, citing State v. Owens, 9th Dist. Summit No. 23267, 2007-Ohio-49, ¶ 23. “[T]he

crucial issue is not whether the accused had actual physical contact with the article concerned,

but whether the accused was capable of exercising dominion [and] control over it.” Amodio at ¶

16, quoting State v. Graves, 9th Dist. Lorain No. 08CA009397, 2011-Ohio-5997, ¶ 15, quoting

State v. Ruby, 149 Ohio App. 3d 541, 2002-Ohio-5381, ¶ 30 (2d Dist.).

       {¶8}    In its case-in-chief, the State produced the testimony of Ms. Burden, and of law

enforcement officers. Ms. Burden testified that she lived with Mr. Bowerman at an apartment on

Bennington Boulevard on the date at issue. They lived there with another couple named Jesse

and Kelly. Mr. Bowerman made his living selling marijuana. Through a discussion with Mr.

Bowerman, Ms. Burden learned that a package containing marijuana was going to be delivered

to their apartment from Mr. Bowerman’s drug contacts. Mr. Bowerman needed someone to

accept the package, which was scheduled to arrive on July 25, 2012, and, because Ms. Burden

had no prior convictions and would face a lesser sentence if caught, she agreed to receive the

package. The package did not arrive on July 25, 2012 as scheduled, and Mr. Bowerman seemed

worried over this. However, at some point, Mr. Bowerman informed Ms. Burden that she would

receive the package the next day.

       {¶9}    Law enforcement officers testified that the postal service notified the Medina

County Drug Task Force that the postal service had intercepted a package pursuant to the terms

of a federal search warrant, which was addressed to the Bennington Boulevard address. The

officers obtained names and photo identification pictures of potential residents of the Bennington
                                                5


Boulevard address, including Ms. Burden and Mr. Bowerman, who had recently provided the

address as their home address during a traffic stop. Law enforcement officers then planned a

controlled delivery of the package to the address for July 26, 2012, and they obtained an

anticipatory search warrant for the address, conditioned on someone accepting the package.

Prior to the delivery, the officers set up surveillance in the parking lot and perimeter of the

apartment complex and arranged for an agent to pose as the postal carrier and deliver the

package.

       {¶10} Ms. Burden testified that, on July 26, 2012, prior to the package arriving, Mr.

Bowerman and another individual named Jen, left the apartment to walk through the parking lot

to see if there were any police officers located there. He left a phone for Ms. Burden that had a

picture of a penguin on it, and he took another phone with him. The package arrived, and Ms.

Burden signed for it and placed it on the couch. She spoke with Mr. Bowerman on the telephone

and told him that she had received the package. He then called her back and told her to get out

because it was “all bad.” She and Jesse then ran out of the back door of the apartment, and Ms.

Burden took the penguin phone with her. Ms. Burden was shortly thereafter apprehended by law

enforcement officers.

       {¶11} Officer Thomas Carrell of the Medina County Drug Task Force testified that he

was assigned to sit in an unmarked car in the parking lot during the delivery. While seated in the

parking lot, the officer saw who he recognized from the officers’ earlier briefing as Mr.

Bowerman walking through the parking lot, talking on a cell phone. When Mr. Bowerman

reached another car in which a detective was seated, Mr. Bowerman spontaneously started to

run.
                                               6


       {¶12} Agent Eric Bohrs of the Medina County Drug Task Force testified that he was

assigned to cover the perimeter during the delivery.      While doing so, he learned that Mr.

Bowerman had fled the scene on foot, and the agent began searching for him in the nearby area.

He located Mr. Bowerman behind a nearby business and apprehended him. On Mr. Bowerman’s

person was a satchel that contained, among other items, two cellular telephones and Mr.

Bowerman’s identification.

       {¶13} Agent Daren Stout of the Medina County Drug Task Force testified that the

package was recovered from the Bennington Boulevard apartment and was sent to the Ohio

Bureau of Criminal Identification (“BCI”) for processing, and the parties stipulated to the

authenticity of a BCI report indicating that the package contained 6,373 grams of marijuana.

Further, Agent Stout testified that he obtained telephone records for the two telephones found

with Mr. Bowerman, one of which depicted a picture of Batman on it, and the penguin telephone

found on Ms. Burden. On the Batman phone, there were four telephone calls made the afternoon

of July 25, 2012, to the tracking hotline for the United States Postal Service. On July 26, 2012,

the call records indicated a fifty-four second call between the Batman phone and the penguin

phone around the time of the controlled delivery. Ms. Burden testified that all three of the

phones belonged to Mr. Bowerman.

       {¶14} Based upon the foregoing, when viewed in a light most favorable to the State, a

reasonable juror could conclude that Mr. Bowerman knowingly arranged the delivery and

acceptance of the package of marijuana, and, in doing so, exercised dominion and control over

the package, and thus he constructively possessed the marijuana for purposes of R.C. 2925.11.

See Amodio, 2012-Ohio-2682, at ¶ 16. Accordingly, Mr. Bowerman’s fourth assignment of error

is overruled.
                                               7


                                ASSIGNMENT OF ERROR II

       THE STATE OF OHIO, BY AND THROUGH THE MEDINA COUNTY
       PROSECUTOR’S OFFICE, COMMITTED PROSECUTORIAL MISCONDUCT
       BY PERVASIVE LEADING OF THE WITNESSES AND BELITTLING OF
       [MR. BOWERMAN] AND DEFENSE COUNSEL; BY STATING [MR.
       BOWERMAN] HAD DUTY TO EXPLAIN/ PRODUCE DEFENSE[,] BY
       IMPERMISSIBLY BOLSTERING STATE’S WITNESSES.

       {¶15} In his second assignment of error, Mr. Bowerman argues that the State engaged in

prosecutorial misconduct necessitating reversal of his conviction. We disagree.

       {¶16} First, Mr. Bowerman maintains that the prosecutor impermissibly led the State’s

witnesses during direct examination.2    Mr. Bowerman has also argued that the prosecutor

committed prosecutorial misconduct during closing arguments by making derogatory and

demeaning comments toward Mr. Bowerman, and by attempting to bolster the credibility of

Officer Carrell by suggesting in closing argument that, if the jury disbelieved his testimony, it

would be tantamount to calling him a liar. However, trial counsel failed to object to the State’s

leading questions, to the purported demeaning and derogatory comments made during closing, or

to the comment pertaining to Officer Carrell. Therefore, as to these questions and comments,

Mr. Bowerman has forfeited all but plain error review on appeal. See State v. Maxwell, 139 Ohio

St.3d 12, 2014-Ohio-1019, ¶ 242. Although in his third assignment of error, Mr. Bowerman

acknowledges that defense counsel failed to object to the leading questions and to certain

comments relating to Mr. Bowerman, resulting in forfeiture, Mr. Bowerman fails to make a plain

error argument in regard to these questions and comments in his second assignment of error.

Therefore, although a party who forfeits such an argument still may argue plain error on appeal,


       2
         Mr. Bowerman also cites case law pertaining to the cumulative error doctrine in his
second assignment of error. However, as Mr. Bowerman has not separately argued cumulative
error, we will limit our discussion to prosecutorial misconduct as stated in the assignment of
error. See Brown, 2008-Ohio-2670, at ¶ 24, and App.R. 12(A)(2).
                                                 8


we decline to undertake a plain error analysis on Mr. Bowerman’s behalf. See Hendy v. Wright,

9th Dist. Summit No. 26422, 2013-Ohio-5786, ¶ 14, quoting State v. Cross, 9th Dist. Summit

No. 25487, 2011-Ohio-3250, ¶ 41, citing State v. Hairston, 9th Dist. Lorain No. 05CA008768,

2006-Ohio-4925, ¶ 11.

       {¶17} Mr. Bowerman further maintains that the prosecutor engaged in prosecutorial

misconduct during closing arguments by making comments to which the defense’s objections

were overruled. In regard to allegedly improper remarks made by a prosecutor in closing

arguments, “the test regarding prosecutorial misconduct in closing arguments is whether the

remarks were improper and, if so, whether they prejudicially affected substantial rights of the

defendant.” State v. Frazier, 73 Ohio St. 3d 323, 341 (1995), quoting State v. Smith, 14 Ohio

St.3d 13, 14 (1984). “Parties are granted latitude in closing arguments, and the question as to the

propriety of these arguments is generally considered one falling within the sound discretion of

the trial court.” Frazier at 341, quoting State v. Loza, 71 Ohio St. 3d 61, 78 (1994). An abuse of

discretion connotes that a trial court was unreasonable, arbitrary, or unconscionable in its ruling.

Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983).

       {¶18} Here, Mr. Bowerman argues that the prosecutor, during closing argument, twice

improperly implied that Mr. Bowerman had a duty to explain his defense. First, the State

referenced letters that Ms. Burden acknowledged on cross-examination that she had written,

wherein she maintained that the fault for the package was hers and that Mr. Bowerman had done

nothing wrong. The State argued:

       [THE STATE]: * * *

       He asked her, “isn’t it true that you sent letters to him that said it’s all mine, I’m
       going to take responsibility, you didn’t do anything,” and she said she did by the
       way.
                                                9


       [Defense counsel] never offered any of those, for whatever reason didn’t offer any
       of those letters and I don’t know if there was some things in there that he didn’t
       want you to see. I don’t know why.

       [DEFENSE COUNSEL]: Objection.

       THE COURT: Basis?

       [DEFENSE COUNSEL]: Well, it’s not in evidence any reason why I might not
       have offered those in to evidence. He shouldn’t be able to speculate on that.

       THE COURT: Its overruled.

        ***

       {¶19} During the defense’s closing argument, the defense indicated that Agent Carrell’s

identification of Mr. Bowerman in the parking lot was not credible because of their respective

positions. During the State’s rebuttal argument, it maintained:

       [THE STATE]: * * *

       * * * [Y]ou have to believe that Agent Carrell is either an idiot or a liar than to
       accept that he didn’t see Mr. Bowerman and that Mr. Bowerman ran and
       somehow miraculously I don’t know what he was doing for the last 10 minutes or
       20 minutes, right?

       Did he just go on his own with his phones and his laptop for a picnic in the
       woods? I mean, is that it? I mean, if you’re going to ask the jury to choke down
       this bologna cheese sandwich with Swiss cheese, you’ve got to explain what type
       of picnic he was –

       [DEFENSE COUNSEL]: Objection.

       [THE STATE]: – having in the woods.

       [DEFENSE COUNSEL]: Objection. I don’t have any burden to explain anything.

       THE COURT: Overruled.

       [THE STATE]: That is what he told you. That’s his argument and I’m rebutting
       it, Ladies and Gentlemen, and I’d like to know and then you can decide. You can
       infer from it.

       He’s in the woods, in the wood line looking around. I’d like to know, is that a
       picnic over there or did he just flee and you’re trying to get away?
                                                10


       ***

       {¶20} Mr. Bowerman further argues that the State committed prosecutorial misconduct

by referencing other cases not in evidence and by demeaning defense counsel when making the

following statement during closing:

       [THE STATE]: * * *

       I mean, [defense counsel] jumping around here like he just – like he’s just
       exposed Watergate or something or just uncovered some crime that occurred
       between the State and the witness, give me a break, Ladies and Gentlemen. That
       was all put on the record. I put it on the record when she testified and it happens
       every day. Open up the newspaper, Ladies and Gentlemen. You get to decide –

       [DEFENSE COUNSEL]: Objection.

       THE COURT: Overruled.

       {¶21} Assuming without deciding that the first two above statements by the State

improperly suggested that the defense had a duty to put on evidence or that Mr. Bowerman had a

duty to testify, we note that the trial court instructed the jury that the State had the burden of

proving the elements of the crime beyond a reasonable doubt and that no inference should be

drawn from Mr. Bowerman not testifying. “In the absence of evidence to the contrary, we

presume that the jury followed the trial court’s instructions[.]” State v. Ha, 9th Dist. Medina No.

07CA0089-M, 2009-Ohio-1134, ¶ 48, citing State v. Manns, 169 Ohio App. 3d 687, 2006-Ohio-

5802, ¶ 93 (2d Dist.). We are not persuaded here, in the absence of any other evidence, that the

first two statements above were of such a nature as to cause the jury to disregard the trial court’s

directions.

       {¶22} In regard to the third excerpt quoted above, we note that this excerpt from rebuttal

argument, when taken in context, demonstrates the State was responding to the defense’s

emphatic argument in closing that the State had “bought and paid for” Ms. Burden’s testimony

because she agreed to testify in exchange for a reduction in the charges against her. Further,
                                                11


although the State alludes to co-defendants frequently testifying against other co-defendants as a

condition of plea agreements, the State does not reference any other cases or items not in

evidence, and, instead appears to be appealing to the common knowledge of the jurors.

Therefore, we are not convinced that the trial court abused its discretion in determining that the

third excerpt did not exceed the latitude given to parties during closing arguments.

       {¶23} Moreover, as to all of the excerpts, Mr. Bowerman appears to rely on this Court’s

decision in State v. Labriola, 9th Dist. Medina No. 12CA0030-M, 2013-Ohio-2604, in arguing

that the transcript of the present case “reveal[s] the exact trend that earned reversal” in Labriola

because of prosecutorial misconduct.      In Labriola at ¶ 32, we concluded that the State’s

“repeated comments about [Mr.] Labriola’s untruthfulness crossed the line into impropriety,”

and that its “egregious misconduct prejudicially affected [Mr.] Labriola’s substantial rights so as

to deprive him of a fair trial.” However, here, even were we to conclude that the statements set

forth in the preserved arguments above were improper, we could not conclude that they rose to

such a level as to prejudicially affect Mr. Bowerman’s substantial rights.

       {¶24} Accordingly, Mr. Bowerman’s second assignment of error is overruled.

                                ASSIGNMENT OF ERROR III

       MR. BOWERMAN WAS DENIED EFFECTIVE ASSISTANCE OF COUNSEL
       BY THE LACK OF ANY DEFENSE OBJECTIONS TO THE STATE’S
       MISCONDUCT AND PROPER PRESERVATION OF THE APPELLATE
       RECORD.

       {¶25} In his third assignment of error, Mr. Bowerman argues that defense counsel was

ineffective for failing to object to the State’s use of leading questions on direct examination and

to the State’s references to Mr. Bowerman as “Gerald Vegas Bowerman” during closing

arguments. We disagree.
                                                 12


       {¶26} This Court must analyze claims of ineffective assistance of counsel under a

standard of objective reasonableness. See Strickland v. Washington, 466 U.S. 668, 688 (1984);

State v. Bradley, 42 Ohio St. 3d 136, 142 (1989). Under this standard, a defendant must show (1)

deficiency in the performance of counsel “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment,” and (2) that the errors made by

counsel were “so serious as to deprive the defendant of a fair trial[.]” Strickland at 687. A

defendant must demonstrate prejudice by showing that, but for counsel’s errors, there is a

reasonable probability that the outcome of the trial would have been different. Id. at 694. In

applying this test, “a court must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance[.]” Id. at 689. This Court need not address

both prongs of Strickland where an appellant fails to prove either prong. See State v. Ray, 9th

Dist. Summit No. 22459, 2005-Ohio-4941, ¶ 10.

       {¶27} Here, Mr. Bowerman maintains that defense counsel was deficient for failing to

object to the prosecutor’s leading questions and to statements made by the prosecutor during

closing statements wherein he referred to Mr. Bowerman as “Gerald Vegas Bowerman.” In

regard to the leading questions, “in State v. Jackson, 92 Ohio St. 3d 436, 449 (2001), the Ohio

Supreme Court held that, because ‘it is within the trial court’s discretion to allow leading

questions[,] * * * the failure to object to any leading questions [does not] constitute[ ] ineffective

assistance of counsel.’” State v. Kiley, 9th Dist. Lorain No. 10CA009757, 2011-Ohio-1156, ¶ 4.

“Accordingly, Mr. [Bowerman]’s lawyer was not ineffective for not objecting to the prosecutor’s

leading questions.” Id., citing State v. Fisher, 9th Dist. Summit No. 24116, 2009-Ohio-332, ¶

25. In regard to the State’s references to Mr. Bowerman as “Gerald Vegas Bowerman” during

closing argument, Ms. Burden testified that Mr. Bowerman’s nickname was Vegas. While it is
                                                 13


more appropriate for counsel to refer to a defendant in a criminal proceeding by his or her given

name, we cannot conclude that Mr. Bowerman’s attorney was deficient in failing to object to the

State’s use of Mr. Bowerman’s nickname during its closing argument.

       {¶28} Further, Mr. Bowerman makes no argument as to whether there is a reasonable

probability that the outcome of the trial would have been different but for counsel’s purported

errors, and we decline to construct a prejudice argument on Mr. Bowerman’s behalf. Strickland

at 694; App.R. 16(A)(7).

       {¶29} Accordingly, Mr. Bowerman’s third assignment of error is overruled.

                                    ASSIGNMENT OF ERROR I

       THE TRIAL COURT IMPROPERLY APPLIED R.C. 2945.74 AND
       INTERFERED WITH THE DUE PROCESS RIGHT TO PRESENT A
       DEFENSE BY INCLUDING A LESSER OFFENSE OF THE INDICTED
       CHARGE IN JURY INSTRUCTIONS SUA SPONTE.

       {¶30} In his first assignment of error, Mr. Bowerman appears to argue that the trial court

erred in instructing the jury on a lesser included offense.

       {¶31} During its instructions to the jury, the trial court instructed the jury on the lesser

included offense of attempted possession of marijuana. See R.C. 2945.74 and Crim.R. 31.

However, Mr. Bowerman was not convicted of the lesser included offense of attempted

possession of marijuana. Instead, he was convicted of possession of marijuana as charged in the

indictment. Therefore, “our discussion of the propriety of the jury instruction would be merely

advisory and not outcome determinative.” State v. Wine, 3d Dist. Auglaize No. 2-12-01, 2012-

Ohio-2837, ¶ 17. Accordingly, we decline to address this argument, and Mr. Bowerman’s first

assignment of error is overruled.
                                                14


                                                III.

       {¶32} Mr. Bowerman’s assignments of error are overruled. The judgment of the trial

court is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       CARLA MOORE
                                                       FOR THE COURT



CARR, P. J.
WHITMORE, J.
CONCUR.
                                      15


APPEARANCES:

SARAH MARGARET HULBURT, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.